Citation Nr: 0320326	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-19 844	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for sexual dysfunction, 
including as secondary to the service-connected PTSD.

3.  Entitlement to service connection for alcohol abuse, 
including as secondary to the service-connected PTSD.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to the 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1964 and from January 1966 to November 1969, and 
unverified periods of service from 1972 to 1974 and from 1978 
to 1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the RO which denied service connection for PTSD, 
sexual dysfunction, alcohol abuse and chronic obstructive 
pulmonary disease.

During a November 2002 Central Office Board hearing, the 
undersigned member of the Board noted that the claim of 
service connection for PTSD was previously denied in October 
1995 and that such decision was not appealed.  At that time, 
the issue was re-characterized as whether new and material 
evidence has been received to reopen the claim of service 
connection for PTSD.  In a March 2003 decision, the Board 
reopened the claim of service connection for PTSD.  The 
appeal was granted to that extent only.


REMAND

The veteran and his representative contend, in substance, 
that service connection is warranted for PTSD, sexual 
dysfunction, alcohol abuse and COPD.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, a review of the claims file indicates that neither 
the veteran nor his representative was issued any sort of 
notification of the VCAA and the effect it had on his claims 
in appellate status.  The Board points out that the claims 
folder was transferred to the Board in May 2002, over a year 
after the VCAA was enacted.  Pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), in March and May 2003, the Board sent 
the veteran letters which notified him of the evidence that 
VA would obtain, and what evidence he was expected to provide 
in support of his claims, in an effort to comply with the 
dictates of the VCAA.  

In the Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §  19.9(a)(2) 
(2002).  As such, although the Board has notified the veteran 
of VA's obligations under the VCAA, the case must be 
remanded.  

The case must also be remanded due to the fact that further 
development of the evidence is required with respect to the 
veteran's claim of service connection for PTSD.  In this 
regard, United States Armed Services Center for Research of 
Unit Records (USASCRUR), should be contacted in an effort to 
verify the veteran's service stressors.

With respect to the veteran's claims of service connection 
for alcohol abuse, sexual dysfunction, and COPD, the Board 
observes that the veteran contends that they are all 
secondary to PTSD.  Following evidentiary development and 
adjudication of the claim of service connection for PTSD, the 
RO should then adjudicate the claims of service connection 
for alcohol abuse, sexual dysfunction, and COPD.

In view of the above, this case is REMANDED to the RO for the 
following action:


1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate his claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of claimant.

2.  The RO should make a request to the 
NPRC and/or any other appropriate agency 
for the purpose of verifying all periods 
of Marine service from 1972 to 1974 and 
Navy service from 1978 to 1982, as well 
to provide all service medical records 
from these periods of service.  
Additionally, they should be asked to 
submit the veteran's complete Official 
Military Personnel File pertaining to his 
period of service from August 1960 to 
August 1964, from January 1966 to 
November 1969, and from any verified 
service from 1972 to 1974.  

3.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and ask that they provide any 
available information which might 
corroborate the veteran's in-service 
stressors.  Provide USASCRUR with copies 
of the veteran's personnel records 
showing his service dates, duties, and 
units of assignment.  If no additional 
personnel records are obtained, advise 
them that the veteran served in the Air 
Force in Vietnam in December 1968 as a 
Security policeman at Monkey Mountain and 
was with the 366th Security Police 
Squadron, Da Nang Air Base and in 
September 1969 he was an apr sheet metal 
specialist with the 366th CES, Da Nang 
Air Base.  Advise them that the summary 
of the alleged stressors is as follows:  

(1).  The report of seeing a friend, Sgt. 
Randy Keller, U.S. Army, killed during an 
enemy grenade attack at Da Nang Air Base, 
Vietnam, in January or February 1969. 
(2).  The report of seeing a friend, Dave 
Feathers, severely wounded by enemy fire 
and then transported to Da Nang Air Force 
Base Hospital, Vietnam, on or about 
August 18, 1969. 
(3).  The report of seeing bodies brought 
to the morgue at Da Nang Air Force Base, 
Vietnam, between December 1968 and 
September 1969, while on security guard 
detail.
(4)  The report of seeing a bus explosion 
that killed 7 servicemen during an enemy 
grenade attack near the flight line at Da 
Nang Air Force Base, Vietnam, in early 
1969.  
(5).  The report of recovering wounded or 
killed in action soldiers from Marble 
Mountain.
(6).  The report of being under attack in 
Da Nang during the Tet Offensive in June 
or July 1968.  He stated that an 
ammunition dump exploded near him.  He 
also stated that his base was nearly 
over-run.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims of service connection.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

5.  After the development requested above 
has been completed, adjudicate the claim 
of service connection for PTSD, and the 
claims of service connection for sexual 
dysfunction, alcohol abuse, and COPD, to 
include as secondary to PTSD.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




